After the appeal in this case was heard and decided [ante, 29), defendant obtained a stay of remittitur so that he might make a motion in the Circuit Court for a new trial on after discovered evidence. Judge Norton refused this motion when made for want of jurisdiction, and defendant appealed from this order. He then moved for a still further stay of the remittitur, with leave to renew his. motion below. This motion was refused on the following grounds:
1. Even if this court has the power to grant such a motion after judgment affirmed, the facts alleged as to subsequently discovered testimony would not warrant it.
2. No sufficient reason appears why the motion already made and decided below should be opened and reconsidered. Opinion
per curiam,